DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as anticipated by Li et al. (US 2018/0294387, hereinafter Li).
With respect to claim 1, Li discloses a transfer device (fig. 2A) for transferring micro-devices (120s) to a receiving substrate (S2), comprising: a first substrate (130); at least one transferring substrate (100) located on the first substrate and each of the transferring substrate configured for carrying a plurality of micro-devices (transferring substrate is carrying plurality of micro-devices 120s); and at least one buffering member (110b) located between the first substrate and the transfer substrate, wherein the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0294387, hereinafter Li).
With respect to claim 2, Li discloses the transfer device of claim 1, wherein the first substrate has a plurality of wells recessed from the first substrate (fig. 2A).
Li in the same embodiment does not explicitly disclose that the transfer device further comprises a plurality of platforms, each of the wells accommodates with one of the platforms;


In an another embodiment, Li discloses that the transfer device further comprises a plurality of platforms (142d of fig. 4C), each of the wells accommodates with one of the platforms (fig. 4C); the buffering member comprises a plurality of buffering members (112s), each of the buffering members is located between one of the wells and one of platforms accommodated in the well (each of 112a located between the well and platform) ; and the transfer substrate comprises a plurality of transfer substrate, each of the transfer substrates is supported by one of the platforms (fig. 4C).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Li's first embodiment  by having second embodiment’s disclosure in order to manufacture a semiconductor device according to required specifications. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of LIN et al. (US 2018/0053684, hereinafter Lin).
With respect to claim 15, Li discloses a method for transferring micro-devices (para 0002), comprises: providing a transfer device (fig. 2A), wherein the transfer device comprises a first substrate (130) and at least one transfer substrate(100) located on the first substrate, a least one buffering member (110b) is located between the first substrate and the at least one transfer substrate;

bonding the micro-devices to the receiving substrate (fig. 2B), wherein the buffering member provides a buffering for the micro-devices (para 0047); and removing the transfer substrate (fig. 2C).
	Li does not explicitly disclose that the micro devices are bonded to the receiving device by pressuring the receiving substrate of the transfer device and the buffering member provides the buffer when pressuring the receiving substrate or the transfer substrate.
	In an analogous art, Lin discloses that the micro devices are bonded to the receiving device by pressuring the receiving substrate of the transfer device (para 0044) and the buffering member provides the buffer when pressuring the receiving substrate or the transfer substrate (para 0052).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Li's first embodiment  by adding Lin’s disclosure in order to hold the micro devices at the predictable places during the manufacturing process.

Allowable Subject Matter
Claims 3 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 have been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD M CHOUDHRY/           Primary Examiner, Art Unit 2816